UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM 10-Q (Mark One) X Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Transition report under Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to Commission File Number:001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (304) 399-6315 (Registrant’s Telephone Number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.YES XNO . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer[] Smaller Reporting Company[X] As of August 9, 2010 there were issued and outstanding 12,092,307 shares of the Registrant’s Common Stock. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Transitional Small Business Disclosure Format (check one)Yes NoX_ Part 1: Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatements of Cash Flows 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T.Controls and Procedures 18 Part II:Other Information Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 4.Removed and Reserved 19 Item 6.Exhibits 19 Signatures 20 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED BALANCE SHEETS June 30, September 30, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable-trade Allowance for doubtful accounts ) ) Retainages receivable Other receivables Costs and estimated earnings in excess of billings on uncompleted contracts Deferred tax asset Prepaid expenses and other Total Current Assets Property, plant and equipment, at cost less accumulated depreciation ) ) Goodwill Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Current maturities of long-term debt $ $ Lines of credit and short term borrowings Accounts payable Accrued expenses and other current liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Income taxes payable - Total Current Liabilities Long-term debt, less current maturities Long-term debt, payable to shareholder Deferred income taxes payable Total Liabilities Stockholders' equity Preferred stock, $.0001 par value Authorized 1,000,000 shares, none issued Common stock, $.0001 par value Authorized 50,000,000 shares Issued and outstanding 12,092,307 shares Additional paid in capital Retained earnings ) Total Stockholders' equity Total liabilities and stockholders' equity $ $ 1 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of revenues Gross profit (loss) Selling and administrative expenses Income (loss) from operations ) Other income (expense) Interest income ) Other nonoperating income (expense) ) ) Interest expense ) Gain (loss) on sale of equipment ) Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Weighted average shares outstanding-basic Weighted average shares-diluted Net income (loss) per share basic $ ) Net income (loss) per share diluted $ ) 2 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Nine Months Ended Nine Months Ended June 30, June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense (Gain) loss on sale/disposal of equipment ) Provision for deferred taxes ) (Increase) decrease in contracts receivable ) (Increase) decrease in retainage receivable ) (Increase) decrease in other receivables ) (Increase) decrease in cost and estimated earnings in excess of billings on uncompleted contracts ) ) (Increase) decrease in prepaid expenses ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses ) Increase (decrease) in billings in excess of cost and estimated earnings on uncompleted contracts ) Increase (decrease) in income taxes payable ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Investment in property & equipment ) ) Proceeds from sales of property and equipment Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Repayment of loans from shareholders ) ) Borrowings on lines of credit and short term debt, net of (repayments) ) Principal payments on long term debt ) ) Principal payments on short term debt - ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash beginning of period Cash end of period $ $ Supplemental schedule of noncash investing and financing activities: Insurance premiums financed $ $ Purchases of property & equipment under financing agreements $ $ Short term borrowing renewed as long term note $ $ - Supplemental disclosures of cash flows information: Cash paid during the year for: Interest $ $ Income taxes $ $ 3 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY For Nine Months Ended June 30, 2010 and 2009 Unaudited Total Common Stock Additional Paid Retained Stockholders' Shares Amount in Capital Earnings Equity Balance at September 30, 2008 $ Net Income (Loss) - - - ) ) Balance at June 30, 2009 $ $ $ ) $ Balance at September 30, 2009 $ $ $ ) $ Net Income (Loss) - - - Balance at June 30, 2010 $ 4 ENERGY SERVICES OF AMERICA CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BUSINESS AND ORGANIZATION: Energy Services of America Corporation, formerly known as Energy Services Acquisition Corp., (the Company) was incorporated in Delaware on March 31, 2006 as a blank check company whose objective was to acquire an operating business or businesses.On September 6, 2006 the Company sold 8,600,000 units in the public offering at a price of $6.00 per unit.Each unit consisted of one share of the Company’s common stock and two common stock purchase warrants for the purchase of a share of common stock at $5.00.The warrants could not be exercised until the later of the completion of the business acquisition or one year from issue date.The Company operated as a blank check company until August 15, 2008.On that date the Company acquired S.T. Pipeline, Inc. and C.J. Hughes Construction Company, Inc. with proceeds from the Company’s Initial Public Offering.S. T. Pipeline and C. J Hughes are operated as wholly owned subsidiaries of the Company. Interim Financial Statements The accompanying unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the years ended September 30, 2009 and 2008 included in the Company’s Form 10-K filed December 23, 2009.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to interim financial reporting rules and regulations of the SEC.However, the Company believes that the disclosures are adequate to make the information presented not misleading.The financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company’s financial position and results of operations.The operating results for the periods ended June 30, 2010 and 2009 are not necessarily indicative of the results to be expected for the full year. Principles of Consolidation The consolidated financial statements of Energy Services include the accounts of Energy Services and its wholly owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.Unless the context requires otherwise, references to Energy Services include Energy Services and its consolidated subsidiaries. Reclassifications Labor and insurance costs related to marketing and other administration functions were reclassified for the three months and the nine months ended June 30, 2009 from cost of revenues to selling and administrative expenses to conform to classifications used in the current year.The amounts reclassified were $599,000 for the three months ended June 30, 2009 and $2.2million for the nine months ended June 30, 2009. 5 2.UNCOMPLETED CONTRACTS Costs, estimated earnings, and billings on uncompleted contracts as of June 30, 2010 and September 30, 2009 are summarized as follows: June 30, 2010 September 30, 2009 Costs incurred on contracts in progress $ $ Estimated earnings, net of estimated losses LessBillings to date $ $ Costs and estimated earnings in excess of billings on uncompleted contracts $ $ Less Billings in excess of costs and estimated earnings on uncompleted Contracts $ $ Backlog at June 30, 2010 and September 30, 2009 was $87.7 million and $144.0 million respectively. 3.FAIR VALUE MEASUREMENTS The carrying amount for borrowings under the Company’s revolving credit facility approximates fair value because of the variable market interest rate charged to the Company for these borrowings. The fair value of the Company’s long term fixed rate debt to unrelated parties was estimated using a discounted cash flow analysis and a yield rate that was estimated based on the borrowing rates currently available to the Company for bank loans with similar terms and maturities, which is a level 3 input. It was not practicable to estimate the fair value of notes payable to related parties, the fair value of the aggregate principal amount of the Company’s fixed-rate debt of $13.9million at June 30, 2010 was $14.2million. 4.EARNINGS PER SHARE The amounts used to compute the basic and diluted earnings per share for the three months ended June 30, 2010 and the nine months ended June 30, 2010 and the three months ended June 30, 2009 and the nine months ended June 30, 2009 are illustrated below: 6 Three Months Ended Nine Months Ended June 30, June 30, NetIncome (Loss) from continuing operations available to common shareholders $ $ ) Weighted average shares outstanding basic Effect of dilutive warrants — Weighted average shares outstanding diluted Net Income (Loss) per share-basic $ ) Net Income (Loss) per share-diluted $ ) Warrants to purchase share of common stock that have been excluded from the determination of diluted earnings per share because they are antidilutive (the exercise price is higher than the current market price) is 20,276,923 warrants for all periods presented. 5.RECENT ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued an Accounting Standards Update (ASU) entitled Improving Disclosures about Fair Value Measurements.The ASU amends the FASB accounting standards regarding disclosures of fair value measurements and requires new disclosures about transfers in and out of Levels 1 and 2 of the fair value hierarchy, and also disclosures about activity in Level 3 fair value measurements.Portions of this ASC update on disclosures is effective for reporting periods beginning after December 15, 2009, and the adoption by the Company will not have an impact on financial results. In July 2010 the FASB issued Accounting Standards Update (ASU) No. 2010-20, Receivables (Topic 310):Disclosure about the Credit Quality of Financing and the Allowance for Credit Losses.The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the following: · The nature of credit risk inherent in the entity’s portfolio of financing receivables; · How that risk is analyzed and assessed in arriving at the allowance for credit losses; and · The changes and reasons for those changes in the allowance for credit losses. To achieve these objectives, an entity should provide disclosures on a disaggregated basis on two defined levels:(1) portfolio segment; and (2) class of financing receivable.The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including: 7 · Credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; · The aging of past due financing receivables at the end of the reporting period by class of financing receivables; and · The nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The adoption of this standard will require additional disclosures. ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion of the financial condition and results of operations of Energy Services in conjunction with the “ Consolidated Financial information “ appearing in this section of thisreport as well as the historical financial statements and related notes contained elsewhere herein.Among other things, those historical consolidated financial statements include more detailed information regarding the basis of presentation for the following information. Forward Looking Statements Within Energy Services’ financial statements and this discussion and analysis of the financial condition and results of operations, there are included statements reflecting assumptions, expectations, projections, intentions or beliefs about future events that are intended as “forward-looking statements” under the Private Securities Litigation Reform Act of 1995.You can identify these statements by the fact that they do not relate strictly to historical or current facts.They use words such as “anticipate,” “estimate,” “project,” “forecast,” “may,” “will,” “should,” “could,” “expect,” “believe,” “intend” and other words of similar meaning. These forward-looking statements are not guarantees of future performance and involve or rely on a number of risks, uncertainties, and assumptions that are difficult to predict or beyond Energy Services' control.Energy Services has based its forward-looking statements on management’s beliefs and assumptions based on information available to management at the time the statements are made.Actual outcomes and results may differ materially from what is expressed, implied and forecasted by forward-looking statements and any or all of Energy Services’ forward-looking statements may turn out to be wrong.They can be affected by inaccurate assumptions and by known or unknown risks and uncertainties. All of the forward-looking statements, whether written or oral, are expressly qualified by these cautionary statements and any other cautionary statements that may accompany such forward-looking statements or that are otherwise included in this report.In addition, Energy Services does not undertake and expressly disclaims any obligation to update or revise any forward-looking statements to reflect events or circumstances after the date of this report or otherwise. 8 Company Overview Energy Services was formed on March 31, 2006, to serve as a vehicle to effect a merger, capital stock exchange, asset acquisition or other similar business combination with an operating business.It operated as a “Blank Check Company” until August 15, 2008 at which time it completed the acquisitions of S.T. Pipeline, Inc. and C.J. Hughes Construction Company, Inc.The Company acquired S.T. Pipeline for $16.2 million in cash and $3.0 million in a promissory note.As of August 9, 2010 no payments have been made on the promissory note.The C.J. Hughes purchase price totalled $34.0 million, one half of which was in cash and one half in Energy Services common stock.The acquisitions are accounted for under the purchase method and the financial results of both acquisitions are included in the results of Energy Services from the date of acquisition. Since the acquisitions, Energy Services has been engaged in one segment of operations which is providing contracting services for energy related companies.Currently Energy Services primarily services the gas, oil and electrical industries though it does some other incidental work.For the gas industry, the Company is primarily engaged in the construction, replacement and repair of natural gas pipelines and storage facilities for utility companies and private natural gas companies.Energy Services is involved in the construction of both interstate and intrastate pipelines, with an emphasis on the latter.For the oil industry the Company provides a variety of services relating to pipeline, storage facilities and plant work.For the electrical industry, the Company provides a full range of electrical installations and repairs including substation and switchyard services, site preparation, packaged buildings, transformers and other ancillary work.Energy Services’ other services include liquid pipeline construction, pump station construction, production facility construction, water and sewer pipeline installations, various maintenance and repair services and other services related to pipeline construction.The majority of the Company’s customers are located in West Virginia, Virginia, Ohio, Kentucky, Pennsylvania, and North Carolina.The Company builds, but does not own, natural gas pipelines for its customers that are part of both interstate and intrastate pipeline systems that move natural gas from producing regions to consumption regions as well as building and replacing gas line services to individual customers of the various utility companies. The Company enters into various types of contracts, including competitive unit price, cost-plus (or time and materials basis) and fixed price (lump sum) contracts.The terms of the contracts will vary from job to job and customer to customer though most contracts are on the basis of either unit pricing in which the Company agrees to do the work for a price per unit of work performed or for a fixed amount for the entire project.Most of the Company’s projects are completed within one year from the start of the work.On occasion, the Company’s customers will require the posting of performance and/or payment bonds upon execution of the contract, depending upon the nature of the work performed. The Company generally recognizes revenue on unit price and cost-plus contracts when units are completed or services are performed.Fixed price contracts usually result in recording revenues as work on the contract progresses on a percentage of completion basis.Under this accounting method, revenue is recognized based on the percentage of total costs incurred to date in proportion to total estimated costs to complete the contract.Many contracts also include retainage provisions under which a percentage of the contract price is withheld until the project is complete and has been accepted by the customer. 9 Third Quarter Overview The following is an overview for the three months and nine months ended June 30, 2010: Three Months Ended Nine Months Ended June 30, 2010 June 30, 2010 (In Millions) (In Millions) Sales $ $ Costs of Revenues Gross Profit Selling & Adm. Expense Other Expense ) ) Net Income before income taxes Income taxes Net Income $ $ The third and fourth quarter is typically the most productive quarters for the Company.The weather is typically good which allows us to work with minimum delays and down time.Revenue during the three months ended June 30, 2010 reflected high utilization and consequently were considered to be strong. The Company’s cash and cash equivalents increased by $3.9 million, with working capital increasing by $3.7 million during the quarter ending June 30, 2010.Accounts receivable and retainage receivable increased by $32.8 million during the quarter ending June 30, 2010, accounts payable increased by $15.5 million and long-term debt increased by $436,000. Quarter Ending and Year To Date June 30, 2010 and 2009 Comparison Revenues.Revenues increased by $51.4 million (207.4%) to $76.2 million for the three months ended June 30, 2010 and increased by $49.1 million (63.4%) to $126.5 million for thenine months ended June 30, 2010 compared to the same periods in 2009.The increase in revenues for the three months ended June 30, 2010 as well as the increase for the nine months ended June 30, 2010 was due to the company working on several major projects during the period.The major projects consist of (1) Removal of 43,000 feet of existing 24 inch steel pipe and the installation of 99,000 feet of 36 inch steel pipe. (2) Removal and reinstallation of two 30 inch and two 36 inch pipelines totaling 28,000 feet.(3)Take-up and install 146,688 feet of 20 inch welded steel gas pipe.All the above mentioned projects are progressing very well and are expected to be complete by October 2010. Cost of Revenues.The Cost of Revenues increased by $44.9 million (209.1%) to $66.3 million for the three months endedJune 30, 2010 and increased by $36.7 million (48.0%) to $113.0 million for the nine months ended June 30, 2010compared to the same periods ending in 2009.The increase in cost is related to the increase in revenue, the number and scope of projects in 2010 as compared to 2009 for the three months and nine months ended June 30, 2010. Gross Profit (Loss).Gross profit was thirteen percent (13%)for the three months ended June 30, 2010 and eleven percent (11%) for the nine months ended June 30, 2010 compared to thirteen percent (13%) and one percent (1%) during the repective periods ending 2009.The increase was due to the losses incurred in the previous year that did not reoccur as well as the Company achieving very good productivity on the current projects. 10 Selling and administrative expenses.Selling and administrative expenses increased by $694,000 (32.1%) for the three months ended June 30, 2010 and increased by $1.6 million (21.6%) for the ninemonths ended June 30, 2010 compared to the same period ending in 2009.These increases were primarily due to additional administrative expenses, such as accounting, professional fees, taxes and insurance costs to support our informational and regulatory compliance needs. Income (Loss) from Operations.Income from operations increased $5.9 million (500.1%) to a profit of $7.0 million for the three months ended June 30, 2010 and increased $10.8 million (170.1%) to a profit of $4.4 million for the nine months ended June 30, 2010 compared to the respective periods ending in 2009.This is a function of the previous categories. Other Income (Expense).Otherexpense decreased by $380,000 (84.0%) for the three months ended June 30, 2010 and decreased by $1.01 million (66.2%) for the nine months ended June 30, 2010 compared to the same period ending in 2009.These decreases were primarily due to the fact the Company incurred penalties and interest expenses in 2009 that did not occur in the current year. Net Income (Loss). Net Income increased by $3.5 million (596.5%) to a net $4.1 million income for the three months ended June 30, 2010 and increased by $6.6 million to a net income of $2.1 million for the nine month period ended June 30, 2010 compared to the respective periods in the prior year.The increase was driven by very strong sales during the period ended June 30, 2010. Comparison of Financial Condition The Company had total assets at June 30, 2010 of $136.6 million, an increase from $103.0 million at September 30, 2009.Some of the primary components of the balance sheet were accounts receivable which totaled $38.1 million an increase from $16.6 million at September 30, 2009.This increase resulted from the increased revenue earned during the nine months ending June 30, 2010 compared to the same period in the previous year. Other major categories of assets at June 30, 2010 included cash of $5.1 million and fixed assets less accumulated depreciation of $28.1 million.Liabilities totaled $80.1 million, an increase from $48.7 million at September 30, 2009.This increase was due to increased costs of revenues during the period ended June 30, 2010. Stockholders’ Equity.Stockholders’ equity increased from $54.3 million at September 30, 2009 to $56.5 million at June 30, 2010.This increase was due to the net income of $2.1 million for the nine months ended June 30, 2010.We have not paid any dividends on our common stock, nor have we repurchased shares of our common stock. Liquidity and Capital Resources Cash Requirements We anticipate that our cash and cash equivalents on hand at June 30, 2010 which totaled$5.1 million along withour credit facilities available to us and our anticipated future cash flows from operations will provide sufficient cash to meet our operating needs.However, in the event there is higher than expecteddemand for our services, we may require significant additional working capital.Also, current general credit tightening resulting from the general banking and other economic contraction that occurred in the second half of 2008, has impaired the availability of credit facilities.A prolonged restriction in borrowing capacity may limit the growth of the Company. 11 Sources and uses of Cash The net income for the nine months ended June 30, 2010 was $2.1 million.The depreciation expense was $4.6 million.Contracts and other receivables used $33.1 million while accounts payable, accrued expenses, billings in excess of cost and estimated earnings and income taxes provided $25.5 million.Net cash used by operating activities was $780,000.Financing activities provided $4.4 million. The lines of credit and short-term borrowings increased by $9.1 million and long term debt was reduced by $4.7 million during this period. As of June 30, 2010, we had $5.1 million in cash, working capital of $10.6 million and long term debt, net of current maturities of $14.4 million. Long Term Debt and Loan Covenants The Company entered into a fifteen million dollar ($15,000,000) Line of Credit agreement with a regional bank on August 20, 2009.On May 27, 2010 the Line of Credit was increased to seventeen million five hundred thousand dollars ($17,500,000).On June 24, 2010 the Line of Credit was increased to nineteen million five hundred thousand ($19,500,000).Interest will accrue on the line of credit at an annual rate based on “Wall Street Journal” Prime Rate (the Index) with a floor of six percent (6.0%).Cash available under the line of credit is calculated based on a percentage of the Company’s accounts receivable with certain exclusions along with seventy five percent of certain unencumbered fixed assets.Major items excluded from calculation are fifty percent (50%) of receivables from bonded jobs, fifty percent (50%) of retainage receivables, and items greater than one hundred twenty (120) days old. At June 30, 2010 the Company had access to $19.5 million on the Line of Credit based on its borrowing base certificate, of which it had drawn $17.5 million.The access to the additional cash from the line of credit along with anticipated collections of receivables are expected to be sufficient for the Company’s anticipated capital needs. If additional working capital is unavailable the Company’s growth and ability to undertake larger projects will be impaired which could have a significant negative impact on the Company’s operating margins and overall financial strength. The following are the major covenants of the line: Current Ratio must be not less than 1.1 in the first year.As of June 30, 2010 our current ratio was 1.18. Debt to tangible net worth must not exceed 3.5 during the first year.Our debt to tangible net worth at June 30, 2010 was 4.45. Capital Expenditures (CAPEX) must not exceed $7.5 million.CAPEX from the loan date was approximately $4.2 million. Dividends shall not exceed 50% of taxable income without prior bank approval.No dividends have been declared. The Company was in compliance with all loan covenants except debt to tangible new worth.Our lenders have agreed to waive this covenant until January 31, 2011. 12 Off-Balance Sheet transactions Due to the nature of our industry, we often enter into certain off-balance sheet arrangements in the ordinary course of business that result in risks not directly reflected in our balance sheets.Though for the most part not material in nature, some of these are: Leases Our work often requires us to lease various facilities, equipment and vehicles.These leases usually are short term in nature, one year or less, though when warranted we may enter into longer term leases.By leasing equipment, vehicles and facilities, we are able to reduce our capital outlay requirements for equipment vehicles and facilities that we may only need for short periods of time.The Company currently rents two parcels of real estate from stockholders-directors of the Company under long-term lease agreements.The first agreement calls for monthly rental payments of $5,000 and extends through January 1, 2012.The second agreement is for the Company’s headquarter offices and is rented from a corporation in which two of the Company’s directors are shareholders.The second agreement began November 1, 2008 and runs through 2011 with options to renew.This second agreement provides for a monthly rental of $7,500. Letters of Credit Certain customers or vendors may require letters of credit to secure payments that the vendors are making on our behalf or to secure payments to subcontractors, vendors, etc. on various customer projects.At June 30, 2010, the Company was contingently liable on an irrevocable Letter of Credit for $950,000 to guarantee payments of insurance premiums to the group captive insurance company through which one of the wholly owned subsidiaries obtains its auto, workers compensation and general liability insurance. Performance Bonds Some customers, particularly new ones, or governmental agencies require us to post bid bonds, performance bonds and payment bonds.These bonds are obtained through insurance carriers and guarantee to the customer that we will perform under the terms of a contract and that we will pay subcontractors and vendors.If we fail to perform under a contract or to pay subcontractors and vendors, the customer may demand that the insurer make payments or provide services under the bond.We must reimburse the insurer for any expenses or outlays it isrequired to make.Depending upon the size and conditions of a particular contract, we may be required to post letters of credit or other collateral in favor of the insurer.Posting of these letters or other collateral reduce our borrowing capabilities.Historically, the Company has never had a payment made by an insurer under these circumstances and does not anticipate any claims in the foreseeable future.At June 30, 2010, we had $167.2 million in performance bonds outstanding. 13 Concentration of Credit Risk In the ordinary course of business the company grants credit under normal payment terms, generally without collateral, to our customers, which include natural gas and oil companies, general contractors, and various commercial and industrial customers located within the United States.Consequently, we are subject to potential credit risk related to business and economic factors that would affect these companies.However, we generally have certain statutory lien rights with respect to services provided.Under certain circumstances such as foreclosure, we may take title to the underlying assets in lieu of cash in settlement of receivables.The Company had two customers that exceeded ten percent of revenues for the nine months ended June 30, 2010.At June 30, 2010 those customers accounted for 43.8% of revenue.Those customers exceeded ten percent of accounts receivable representing 53.2% and 25.6% of our accounts receivable respectfully. Litigation The Company is a party from time to time to various lawsuits, claims and other legal proceedings that arise in the ordinary course of business.These actions typically seek, among other things, compensation for alleged personally injury, breach of contract and/or property damages, punitive damages, civil penalties or other losses, or injunctive or declaratory relief.With respect to all such lawsuits, claims, and proceedings, we record reserves when it is probable that a liability has been incurred and the amount of loss can be reasonably estimated.We do not believe that any of these proceedings, separately or in aggregate, would be expected to have a material adverse effect on our financial position, results of operations or cash flows. Related Party Transactions Total long-term debt including short term portion at June 30, 2010 was $21.9 million, of which, $8.0million was payable to certain directors, officers and former owners of an acquired company.The related party debt consist of a $5.0 million note due in August 2011, a $3.0 million note payable in three payments of $1.0 million each on August 15, 2009, 2010 and 2011.The Company also purchases and rents various pieces of equipment and materials from a certain director who was a former owner of one of the acquired subsidiaries.Those transactions totaled approximately eight hundred thousand ($800,000)through the nine month period ending June 30, 2010. Inflation Due to relatively low levels of inflation during the nine months ended June 30, 2009 and 2010, inflation did not have a significant effect on our results. Recent Accounting Pronouncements In January 2010, the FASB issued an Accounting Standards Update (ASU) entitled Improving Disclosures about Fair Value Measurements.The ASU amends the FASB accounting standards regarding disclosures of fair value measurements and requires new disclosures about transfers in and out of Levels 1 and 2 of the fair value hierarchy, and also disclosures about activity in Level 3 fair value measurements.Portions of this ASC update on disclosures is effective for reporting periods beginning after December 15, 2009, and the adoption by the Company will not have an impact on financial results. 14 In July 2010 the FASB issued Accounting Standards Update (ASU) No. 2010-20, Receivables (Topic 310):Disclosure about the Credit Quality of Financing and the Allowance for Credit Losses.The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the following: · The nature of credit risk inherent in the entity’s portfolio of financing receivables; · How that risk is analyzed and assessed in arriving at the allowance for credit losses; and · The changes and reasons for those changes in the allowance for credit losses. To achieve these objectives, an entity should provide disclosures on a disaggregated basis on two defined levels:(1) portfolio segment; and (2) class of financing receivable.The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including: · Credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; · The aging of past due financing receivables at the end of the reporting period by class of financing receivables; and · The nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The adoption of this standard will require additional disclosures. Critical Accounting Policies The discussion and analysis of the Company’s financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities known to exist at the date of the consolidated financial statements and reported amounts of revenues and expenses during the reporting period.We evaluate our estimates on an ongoing basis, based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.There can be no assurance that actual results will not differ from those estimates.Management believes the following accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition.Revenues from fixed price contracts are recognized using the percentage-of-completion method, measured by the percentage of costs incurred to date to total estimated costs for each contract.These contracts provide for a fixed amount of revenues for the entire project.Such contracts provide that the customer accept completion of progress to date and compensate us the services rendered, measured in terms of units installed, hours expended or some other measure of progress.Contract costs include all direct material, labor and subcontract costs and those indirect costs related to contract performance, such as indirect labor, tools and expendables.The cost estimates are based on the professional knowledge and experience of the Company’s engineers, project managers and financial professionals.Changes in job performance, job conditions, and others all affect the total estimated costs at completion.The effects of these changes are recognized in the period in which they occur.Provisions for the total estimated losses on uncompleted contracts are made in the period in which such losses are determined. The current asset “Costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed for fixed price contracts.The current liability “Billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenues recognized for fixed price contracts. 15 Revenue on all costs plus and time and material contracts are recognized when services are performed or when units are completed. Goodwill.The Company has selected July 1 as the date of the annual goodwill impairment evaluation, which is the first day of our fourth fiscal quarter.Goodwill was assigned to the operating units at the time of acquisition.Thereporting units to which goodwill was assignedare CJ Hughes (“CJ”) andits subsidiary Contractors Rental Corp (“CRC”) as one unit, Nitro Electric (a subsidiary of CJ Hughes-”Nitro”)and to ST Pipeline.The assignment to CJ consolidated and ST Pipeline was based on the purchase price of each company.Both purchases were supported by fairness opinions.The allocation of the goodwill arising from the purchase of CJ was allocated between CJ/CRC and Nitro based on an internally prepared analysis of the relative fair values of each unit. CJ Hughes and its subsidiary CRC are considered one reporting unit because CRC almost exclusively provides labor for CJ as a subcontractor.There have beenno material operational changes to any reporting units since the date of acquisition.Although the Company uses a centralized management approach, the reporting units have continued to perform similar services to those performed prior to the acquisition.There have been no sales of equipment, other than in the ordinary course of business, or dispositions of lines of business by any of the operating units. The Company’s annual impairment analysis at July 1, 2009 indicated a control value for the Company and for each of the reporting units in excess of their respective book values.Accordingly, no loss from impairment was charged against earnings.Management considered the fact that fair value estimates contain assumptions, and note that a ten percent (10%) decline in fair value of each reporting unit would not change the results of our assessment. The Company’s valuation was based on management’s projected operating results for the next fiscal year. The fair value of the reporting units was determined using a weighted combination of a market approach to value utilizing pricing multiples of guideline publicly traded companies, a market approach to value utilizing pricing multiples of guideline merger and acquisition transactions, and an income approach to value utilizing a discounted cash flow model. The Company’s market capitalization, including the market cap of both the common stock and the outstanding warrants, continues to be at a level below book value, and has been since shortly after the acquisition of the operating companies and the associated redemption of common shares.At June 30, 2010 the market cap of the Company was at 89% of book value.The Company believes that the low stock price is attributable to larger than usual discounts for minority shares and lack of marketability due to the low trading volume and the complex capital structure that includes warrants and a unit purchase option.While stock price is generally viewed as one indication of fair value (before application of a control premium), for the reasons stated the Company believes it should not place too much reliance on stock price alone.For the July 1, 2009 impairment testing management obtained a valuation of the Company that indicated no impairment.The Company’s stock price since that date has been generally flat and trading has been sporadic.However, the stock price has generally been above the level that it was at during the period immediately before and after July 1, 2009 including at the quarterly reporting dates, which management believes is indicative of no further deterioration in fair value of the Company. 16 Management will continue to assess at each reporting date the need for a goodwill impairment test under the Accounting Standards Codification if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.Management will also continue to monitor the stock price of the Company, including trading volume, for any trends since the last annual impairment test that might indicate a decline in fair value of the Company. Income Taxes.The Company has recorded a deferred tax asset of $836,000 for the tax benefits attributable to deductible temporary differences.The recorded deferred tax asset must be reduced by a valuation allowance if it is more likely than not that some portion or all of the deferred tax asset will not be realized.Management has determined that the prior year operating loss was attributable in large part to losses on two large contracts, and does not expect such losses to repeat.Current operating profits and projected profits based on current backlog with historical gross margins has been more than sufficient to produce taxable income in an amount equal to or greater than the operating loss carryover.Additional work continues to be negotiated and bid at levels that should maintain backlog at or near the current level.It is also noted that prior to acquisition the operating companies had a history of operating profits.Management also considered the deferred tax liability of $6.4 million associated with the book to tax differences in the basis of fixed assets resulting from the purchase accounting adjustments at the time of the acquisitions.This timing difference will reverse over the next seven years. Management has concluded that no valuation allowance against the deferred tax asset should be recorded at this time. Outlook The following statements are based on current expectations.These statements are forward looking, and actual results may differ materially. We expect to see spending from our customers on their transmission and distribution systems increasing over the next few years as demand returns to pre-recession levels.The Company’s backlog at June 30, 2010 was $87.7 million down from $136 million at March 31, 2010.The reduction is driven by the large amount of work completed this quarter combined with the fact that next years projects have yet to come out for bid. While adding additional business projects appears likely, no assurances can be given that the Company will be successful in bidding on projects that become available. If the increased demand moves to expected levels in fiscal 2010 and beyond, we believe that the Company will continue to have opportunities to continue to improve both revenue volumes and the margins thereon. If growth continues, we will be required to make additional capital expenditures for equipment to keep up with that need.Currently, it is anticipated that in fiscal 2010, the Company’s capital expenditures will be between $2.0 million and $4.0 million.However, if the customer demands grow, this number could be significantly higher.Significantly higher capital expenditure requirements could impair our cash flows and require additional borrowings.Please see Long Term Debt and Loan Covenants on page 12. 17 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk We are exposed to market risks, primarily related to increases in fuel prices and adverse changes in interest rates, as discussed below. Fuel Prices.Our exposure to market risk for changes in fuel prices relates to our consumption of fuel and the price we have to pay for it.As prices rise, our total fuel cost rises.We do not feel that this risk is significant due to the fact that we would be able to pass a portion of those increases on to our customers. Interest Rate.Our exposure to market rate risk for changes in interest rates relates to our borrowings frombanks.Some of our loans have variable interest rates.Accordingly, as rates rise, our interest cost would rise.We do not feel that this risk is significant. ITEM 4T. Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective to ensure that information required to be disclosed in the reports that Energy Services of America Corporation files or submits under the Securities Exchange Act of 1934, is (1) recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and (2) accumulated and communicated to our management including our Chief Executive Officer, as appropriate to allow timely decisions regarding required disclosure. There has been no change in Energy Services of America Corporation’s internal control over financial reporting during Energy Services of America Corporation’s third quarter of fiscal year 2010 that has materially affected, or is reasonably likely to materially affect, Energy Services of America Corporation’s internal control over financial reporting. PART II OTHER INFORMATION 18 ITEM 1A. Risk Factors Please see the information disclosed in the “Risk Factors” section of our Form 10-K as filed with the Securities and Exchange Commission on December 23, 2009, and which is incorporated herein by reference. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. (a) There have been no unregistered sales of securities during the past two years. (b)None. (c)Energy Services of America Corporation did not repurchase any shares of its common stock during the relevant period. ITEM 4.Removed and Reserved ITEM 6. Exhibits Certification of Chief Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 19 SIGNATURES Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERGY SERVICES OF AMERICA CORPORATION DATE: August 9, 2010 B By:/s/ Edsel R. Burns Edsel R. Burns Chief Executive Officer DATE: August 9, 2010 B By:/s/ Larry A. Blount Larry A. Blount Chief Financial Officer
